


110 HR 6767 IH: To facilitate the establishment of additional or expanded

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6767
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Udall of Colorado
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To facilitate the establishment of additional or expanded
		  public target ranges in certain States.
	
	
		1.Short title, findings, and
			 purpose
			(a)Short
			 titleThis Act may be cited as the Target Practice and
			 Marksmanship Training Support Act.
			(b)FindingsThe
			 Congress finds the following:
				(1)Use of firearms
			 for target practice and marksmanship training on Federal lands is allowed
			 except to the extent specific portions of such lands have been closed to such
			 activities.
				(2)In recent years,
			 considerations of public safety have made it necessary to close additional
			 portions of Federal lands to target practice and marksmanship training,
			 especially in States that have experienced significant population
			 growth.
				(3)Use of public
			 target ranges on Federal lands is often more consistent with public safety and
			 convenience than use of undeveloped Federal lands for target practice and
			 marksmanship training.
				(4)It is in the
			 public interest for the Federal Government to provide support for construction
			 or expansion of public target ranges, especially in States where population
			 growth and patterns of settlement in recent years have made it necessary to
			 prohibit such activities on Federal lands where target practice and
			 marksmanship training were formerly allowed.
				(5)Current law,
			 including the Pittman-Robertson Wildlife Restoration Act, provides Federal
			 support for construction or expansion of public target ranges by making
			 available to States funds that can be used for construction, operation, and
			 maintenance of public target ranges.
				(6)It
			 is in the public interest to provide greater Federal support to facilitate
			 construction or expansion of public target ranges in States that have
			 experienced population growth and a reduction in the number of such target
			 ranges on Federal lands.
				(c)PurposeThe
			 purpose of this Act is to facilitate the construction and expansion of public
			 target ranges, including ranges on Federal lands managed by the Forest Service
			 and Bureau of Land Management, in States that have experienced population
			 growth and a reduction in the extent to which target practice and marksmanship
			 training are permitted on Federal lands in such States.
			2.Funding
			(a)Cost sharing and
			 availability of fundsSection 10 of the Pittman-Robertson
			 Wildlife Restoration Act (16 U.S.C. 669h–1) is amended as follows:
				(1)By amending
			 subsection (b) to read as follows:
					
						(b)Cost
				Sharing
							(1)In
				generalExcept as provided by
				paragraph (2), the Federal share of the cost of any activity carried out with a
				grant under this section shall not exceed 75 percent of the total cost of the
				activity.
							(2)Public Target
				Range construction or expansion
								(A)The Federal share
				of the cost of acquiring land for, or construction or expansion of, a public
				target range in an eligible State shall not exceed 90 percent of such
				cost.
								(B)For purposes of this paragraph, the term
				eligible State means a State that, since the most recent decennial
				census, has experienced—
									(i)at
				least a 2 percent growth in population, as demonstrated by the State to the
				satisfaction of the Secretary; and
									(ii)a
				reduction in the acreage of Federal lands in such State where target practice
				and marksmanship training are permitted, as determined by the
				Secretary.
									.
				(2)In subsection
			 (c)(1), by striking the final period and inserting the following:
					
						except that amounts provided for acquiring
			 land for, or construction or expansion of, public target ranges shall remain
			 available until expended in the case of a State that, since the most recent
			 decennial census, has experienced—(A)at least a 2 percent growth in population,
				as demonstrated by the State to the satisfaction of the Secretary; and
						(B)a reduction in the
				acreage of Federal lands in such State where target practice and marksmanship
				training are permitted, as determined by the
				Secretary.
						.
				(b)Use of wildlife
			 conservation fundsSection 4
			 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669c) is
			 amended—
				(1)by redesignating
			 subsection (c) (relating to apportionment of Wildlife Conservation and
			 Restoration Account) as subsection (d) and subsection (d) (relating to Wildlife
			 Conservation and Restoration Programs) as subsection (e);
				(2)in subsection
			 (e)(3), as redesignated by paragraph (1), by striking subsection
			 (c) and inserting subsection (d); and
				(3)in subsection
			 (e)(4)(B), as redesignated by paragraph (1), by—
					(A)inserting
			 (i) after (B); and
					(B)adding at the end
			 the following new clauses:
						
							(ii)During the first fiscal year beginning
				after the date of enactment of the Target Practice and Marksmanship Training
				Support Act and each of the 9 subsequent fiscal years, not more than 10 percent
				of the amounts apportioned to an eligible State under this section for such
				State’s wildlife conservation and restoration program may be used for acquiring
				land for, or construction or expansion of, public target ranges or for
				assisting a Federal land-management agency with environmental remediation or
				other steps needed to allow for public target ranges on Federal lands.
							(iii)As used in clause (ii), the term
				eligible State means a State that, since the most recent decennial
				census, has experienced—
								(I)at least a 2 percent growth in population,
				as demonstrated by the State to the satisfaction of the Secretary; and
								(II)a reduction in the acreage of Federal lands
				in such State where target practice and marksmanship training are permitted, as
				determined by the
				Secretary.
								.
					3.Limits on
			 liability
			(a)Discretionary
			 FunctionFor purposes of the Federal Tort Claims Act (28 U.S.C.
			 1346(b), 2671–2680), any action by an agent or employee of the United States to
			 authorize use of Federal land for purposes of target practice or marksmanship
			 training by members of the public shall be considered to constitute the
			 exercise or performance of a discretionary function.
			(b)Civil Action or
			 ClaimsExcept to the extent provided in the Federal Tort Claims
			 Act (28 U.S.C. 1346(b), 2671–2680), the United States shall not be subject to
			 any civil action or claim for money damages for injury or loss of property, or
			 personal injury or death caused by any activity occurring at a public target
			 range that is wholly or partially funded by the United States pursuant to this
			 Act or located on Federal land.
			4.CooperationIt is the sense of Congress that, consistent
			 with applicable laws and regulations, the Forest Service and the Bureau of Land
			 Management should cooperate with State and local authorities and other entities
			 to carry out environmental remediation or other activities on Federal lands
			 used as public target ranges in order to avoid closing such lands to use for
			 target practice or marksmanship training.
		
